              Case 1:19-cv-03368-JMC Document 62 Filed 01/28/20 Page 1 of 1

                            KARPINSKI, COLARESI & KARP, P.A.
                                           ATTORNEYS AT LAW
                                      120 East Baltimore Street, Suite 1850
                                        Baltimore, Maryland 21202-1617                R ICHARD T. C OLARESI
DANIEL KARP *
KEVIN KARPINSKI *                                 ----------------                            R ETIRED

E.I. CORNBROOKS, IV                              410-727-5000                                  -------
MICHAEL B. RYND                              Facsimile 410-727-0861
SANDRA D. L EE **                           Email: bkcklaw@aol.com
J. M ICHAEL COLLITON*                       website: www.kcklegal.com
M ATTHEW T. H EALY




* Admitted in MD and DC                         January 28, 2020
** Admitted in MD, NY and DC




Via electronic filing
The Honorable J. Mark Coulson
United States Magistrate Judge
101 West Lombard Street
Chambers 8D
Baltimore, Maryland 21201

           RE:          339-203
                        1:19-cv-03368-JMC
                        Shelly Stevens, et al. v. Allegany County, Maryland, et al.

Dear Judge Coulson:

     This acknowledges receipt of Your Honor’s January 24, 2020 letter with a proposed
Scheduling Order for the above-referenced matter. I represent Defendants Board of County
Commissioners of Allegany County, Maryland, Sheriff Craig Robertson and R. Lee Cutter.

       On January 22, 2020, I filed a Motion to Dismiss on behalf of my clients as to all
claims. It has been my experience that the Court does not issue a Scheduling Order until
it has ruled on preliminary Motions. I therefore respectfully submit that the issuance of
a Scheduling Order is premature until the Court has ruled on the Motion to Dismiss.

           Thank you for Your Honor’s time and consideration.

                                                     Sincerely yours,

                                                     KARPINSKI, COLARESI & KARP, P.A.

                                                            /s/

                                                     By:    Kevin Karpinski

KK:bjap

cc:        Charles N. Curlett, Jr., Esquire
           Lauren McLarney, Esquire
           Kelly Marie Goebel, Esquire
           Gorman E. Getty, III, Esquire
